TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 29, 2015



                                      NO. 03-14-00575-CR


                                 Ex parte Kelly James McCarty




           APPEAL FROM 33RD DISTRICT COURT OF BURNET COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
                DISSENTING OPINION BY JUSTICE PEMBERTON
          REVERSED AND REMANDED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the order denying appellant’s application for writ of habeas corpus

entered by the district court. Having reviewed the record and the parties’ arguments, the Court

holds that there was reversible error in the order. Therefore, the Court reverses the district

court’s order and remands the case for further proceedings. Appellant shall pay all costs relating

to this appeal, both in this Court and the court below.